                                                                  Note changes made by the Court (¶¶ 12.3, 12.6).
                          1   THOMAS P. QUINN, JR. (State Bar No. 132268)
                          2   NOKES & QUINN
                              410 BROADWAY, SUITE 200
                          3   LAGUNA BEACH, CA 92651
                          4   Tel: (949) 376-3500
                              Fax: (949) 376-3070
                          5
                              Email: tquinn@nokesquinn.com
                          6   Attorneys for Defendant EQUIFAX INFORMATION SERVICES LLC
                          7
                                             IN THE UNITED STATES DISTRICT COURT
                          8                FOR THE CENTRAL DISTRICT OF CALIFORNIA
                          9
                              SHANNON SLOCUM,                           )   Case No: 8:19-cv-00620-JVS-KES
                      10                                                )
                                                                        )
                      11                   Plaintiff,                   )
                                                                        )
                      12                                                )
                              vs.                                       )   ORDER RE AMENDED
                      13                                                )   STIPULATED PROTECTIVE
                                                                        )
                      14      JPMORGAN CHASE BANK, et al.,              )   ORDER
                                                                        )
                      15                   Defendant.                   )
                                                                        )
                      16                                                )
                                                                        )
                      17                                                )
                                                                        )
                      18                                                )
                                                                        )
                      19
                      20            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff
                      21
                              Shannon Slocum and Defendants JPMorgan Chase Bank, Trans Union, LLC,
                      22
                      23      Equifax Information Services, LLC and Experian Information Solutions, Inc.,
                      24
                              through their respective attorneys of record, to seek entry of an Order pursuant to
                      25
                      26      Fed. R. Civ. P. 26(c) as follows:

                      27
                      28


   NOKES & QUINN                                                       -1–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1         WHEREAS, in the course of these proceedings documents and information
                          2
                              have been and may be sought, produced, or exhibited by and among the parties to
                          3
                          4   this action relating to trade secrets, confidential research, development, technology,
                          5
                              or other proprietary information belonging to Defendants,
                          6
                          7         WHEREAS, these documents and information consists of highly confidential

                          8   research, development, technology, policies, procedures and other proprietary
                          9
                              information regarding Defendants’ efforts to ensure maximum possible accuracy in
                      10
                      11      the reporting and the reinvestigation of disputed credit information,
                      12
                                    WHEREAS, These proprietary procedures have been independently
                      13
                      14      developed by each Defendant over the course of many years,
                      15            WHEREAS, Defendants are business competitors and the unprotected
                      16
                              disclosure of such information will work a clearly defined and serious injury and
                      17
                      18      expose Defendants to a risk of losing competitive advantage in the marketplace,
                      19
                                    WHEREAS, although Defendants are well aware of the important role they
                      20
                      21      play with respect to consumer credit, the unrestricted disclosure of the Defendants’
                      22
                              proprietary procedures will not further the public interest, and, in fact, may harm
                      23
                      24
                              the public interest by exposing the inner workings of Defendants’ policies and

                      25      procedures regarding consumer credit information to potential fraudsters, identity
                      26
                              thieves, and computer hackers,
                      27
                      28


   NOKES & QUINN                                                       -2–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1         THEREFORE, good causes exists for protecting the confidentiality of the
                          2
                              aforesaid trade secrets, confidential research, development, technology, or other
                          3
                          4   proprietary information belonging to Defendants, and an Order of this Court
                          5
                              protecting such confidential information shall be and hereby is made by this Court
                          6
                          7   on the following terms:

                          8   1.    PURPOSES AND LIMITATIONS
                          9
                                    Disclosure and discovery activity in this action are likely to involve
                      10
                      11      production of confidential, proprietary, or private information for which special
                      12
                              protection from public disclosure and from use for any purpose other than
                      13
                      14      prosecuting this litigation may be warranted. Accordingly, the parties hereby
                      15      stipulate to and petition the court to enter the following Stipulated Protective Order.
                      16
                              2.    DEFINITIONS
                      17
                      18            2.1    Challenging Party:       a Party or Non-Party that challenges the
                      19
                              designation of information or items under this Order.
                      20
                      21            2.2    “CONFIDENTIAL” Information or Items: information (regardless of
                      22
                              how it is generated, stored or maintained) or tangible things regarding Defendants
                      23
                      24
                              proprietary policies, procedures, technology, systems, and research that they have

                      25      independently developed and/or which could be exploited by criminals, fraudsters,
                      26
                              or computer hackers to perpetrate fraud or compromise the integrity of Defendants’
                      27
                      28


   NOKES & QUINN                                                       -3–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   credit reporting, and therefore which qualify for protection under Federal Rule of
                          2
                              Civil Procedure 26(c).
                          3
                          4         2.3    Counsel (without qualifier): Outside Counsel of Record and House
                          5
                              Counsel (as well as their support staff).
                          6
                          7         2.4    Designating Party: a Party or Non-Party that designates information

                          8   or items that it produces in disclosures or in responses to discovery as
                          9
                              “CONFIDENTIAL.”
                      10
                      11            2.5    Disclosure or Discovery Material: all items or information, regardless
                      12
                              of the medium or manner in which it is generated, stored, or maintained (including,
                      13
                      14      among other things, testimony, transcripts, and tangible things), that are produced
                      15      or generated in disclosures or responses to discovery in this matter.
                      16
                                    2.6    Expert: a person with specialized knowledge or experience in a matter
                      17
                      18      pertinent to the litigation who has been retained by a Party or its counsel to serve as
                      19
                              an expert witness or as a consultant in this action.
                      20
                      21            2.7    House Counsel: attorneys who are employees of a party to this action.
                      22
                              House Counsel does not include Outside Counsel of Record or any other outside
                      23
                      24
                              counsel.

                      25            2.8    Non-Party: any natural person, partnership, corporation, association,
                      26
                              or other legal entity not named as a Party to this action.
                      27
                      28


   NOKES & QUINN                                                          -4–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                              AMENDED STIPULATED PROTECTIVE ORDER
                          1         2.9    Outside Counsel of Record: attorneys who are not employees of a
                          2
                              party to this action but are retained to represent or advise a party to this action and
                          3
                          4   have appeared in this action on behalf of that party or are affiliated with a law firm
                          5
                              which has appeared on behalf of that party.
                          6
                          7         2.10 Party: any party to this action, including all of its officers, directors,

                          8   employees, consultants, retained experts, and Outside Counsel of Record (and their
                          9
                              support staffs).
                      10
                      11            2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                      12
                              Discovery Material in this action.
                      13
                      14            2.12 Professional Vendors:         persons or entities that provide litigation
                      15      support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                      16
                              demonstrations, and organizing, storing, or retrieving data in any form or medium)
                      17
                      18      and their employees and subcontractors.
                      19
                                    2.13 Protected Material:        any Disclosure or Discovery Material that is
                      20
                      21      designated    as   “CONFIDENTIAL”           of   “HIGHLY       CONFIDENTIAL          –
                      22
                              ATTORNEY’S EYES ONLY.”
                      23
                      24
                                    2.14 Receiving Party:          a Party that receives Disclosure or Discovery

                      25      Material from a Producing Party.
                      26
                      27
                      28


   NOKES & QUINN                                                        -5–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   3.    SCOPE
                          2
                                    The protections conferred by this Stipulation and Order cover not only
                          3
                          4   Protected Material (as defined above), but also (1) any information copied or
                          5
                              extracted from Protected Material; (2) all copies, excerpts, summaries, or
                          6
                          7   compilations of Protected Material; and (3) any testimony, conversations, or

                          8   presentations by Parties or their Counsel that might reveal Protected Material.
                          9
                              However, the protections conferred by this Stipulation and Order do not cover any
                      10
                      11      information that is in the public domain at the time of disclosure to a Receiving
                      12
                              Party or becomes part of the public domain after its disclosure to a Receiving Party
                      13
                      14      as a result of publication not involving a violation of this Order, including
                      15      becoming part of the public record through trial or otherwise.
                      16
                              4.    DURATION
                      17
                      18            Even after final disposition of this litigation, the confidentiality obligations
                      19
                              imposed by this Order shall remain in effect until a Designating Party agrees
                      20
                      21      otherwise in writing or a court order otherwise directs. Final disposition shall be
                      22
                              deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                      23
                      24
                              or without prejudice; and (2) final judgment herein after the completion and

                      25      exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,
                      26
                              including the time limits for filing any motions or applications for extension of time
                      27
                      28      pursuant to applicable law.


   NOKES & QUINN                                                       -6–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   5.     DESIGNATING PROTECTED MATERIAL
                          2
                                     5.1         Exercise of Restraint and Care in Designating Material for Protection.
                          3
                          4   Each Party or Non-Party that designates information or items for protection under
                          5
                              this Order must take care to limit any such designation to specific material that
                          6
                          7   qualifies under the appropriate standards.

                          8          If it comes to a Designating Party’s attention that information or items that it
                          9
                              designated for protection do not qualify for protection, that Designating Party must
                      10
                      11      promptly notify all other Parties that it is withdrawing the mistaken designation.
                      12
                                     5.2         Manner and Timing of Designations. Except as otherwise provided in
                      13
                      14      this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                      15      stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                      16
                              under this Order must be clearly so designated before the material is disclosed or
                      17
                      18      produced.
                      19
                                     Designation in conformity with this Order requires:
                      20
                      21                   (a)     for information in documentary form (e.g., paper or electronic
                      22
                              documents, but excluding transcripts of depositions or other pretrial or trial
                      23
                      24
                              proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each

                      25      page   that        contains   protected   material.   All   information   designated   as
                      26
                              “CONFIDENTIAL” shall be used solely for the purpose of this action, and no
                      27
                      28      person receiving such information shall, directly or indirectly, use, transfer,


   NOKES & QUINN                                                           -7–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                                  AMENDED STIPULATED PROTECTIVE ORDER
                          1   disclose, or communicate in any way the information to any person other than those
                          2
                              specified in paragraph 7.2. Any other use is prohibited. If only a portion or
                          3
                          4   portions of the material on a page qualifies for protection, the Producing Party also
                          5
                              must clearly identify the protected portion(s) (e.g., by making appropriate markings
                          6
                          7   in the margins). A Party or Non-Party that makes original documents or materials

                          8   available for inspection need not designate them for protection until after the
                          9
                              inspecting Party has indicated which material it would like copied and produced.
                      10
                      11      During the inspection and before the designation, all of the material made available
                      12
                              for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
                      13
                      14      identified the documents it wants copied and produced, the Producing Party must
                      15      determine which documents, or portions thereof, qualify for protection under this
                      16
                              Order. Then, before producing the specified documents, the Producing Party must
                      17
                      18      affix the “CONFIDENTIAL” legend to each page that contains Protected Material.
                      19
                              If only a portion or portions of the material on a page qualifies for protection, the
                      20
                      21      Producing Party also must clearly identify the protected portion(s) (e.g., by making
                      22
                              appropriate markings in the margins).
                      23
                      24
                                       (b)   for testimony given in deposition or in other pretrial or trial

                      25      proceedings, that the Designating Party identify on the record, before the close of
                      26
                              the deposition, hearing or other proceeding, all protected testimony that contains
                      27
                      28      confidential information, may be designated “CONFIDENTIAL” and thereby


   NOKES & QUINN                                                      -8–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   obtain the protections accorded other “CONFIDENTIAL” information. All
                          2
                              information designated as “CONFIDENTIAL” shall be used solely for the purpose
                          3
                          4   of this action, and no person receiving such information shall, directly or indirectly,
                          5
                              use, transfer, disclose, or communicate in any way the information to any person
                          6
                          7   other than those specified in paragraph 7.2. Any other use is prohibited.

                          8               (c) for information produced in some form other than documentary and
                          9
                              for any other tangible items, that the Producing Party affix in a prominent place on
                      10
                      11      the exterior of the container or containers in which the information or item is stored
                      12
                              the legend “CONFIDENTIAL.” All information designated as “CONFIDENTIAL”
                      13
                      14      shall be used solely for the purpose of this action, and no person receiving such
                      15      information shall, directly or indirectly, use, transfer, disclose, or communicate in
                      16
                              any way the information to any person other than those specified in paragraph 7.2.
                      17
                      18      Any other use is prohibited. If only a portion or portions of the information or item
                      19
                              warrant protection, the Producing Party, to the extent practicable, shall identify the
                      20
                      21      protected portion(s).
                      22
                                          (d)      If a party believes in good faith that, despite the provisions of
                      23
                      24
                              this Protective Order, there is a substantial risk of identifiable harm if particular

                      25      documents or deposition testimony it designates as “CONFIDENTIAL” are
                      26
                              disclosed to all other Parties or non-parties to this action, the producing Party may
                      27
                      28      designate     the   particular   information    as   “HIGHLY     CONFIDENTIAL—


   NOKES & QUINN                                                        -9–
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                               AMENDED STIPULATED PROTECTIVE ORDER
                          1   ATTORNEY’S EYES ONLY.” Information marked “HIGHLY CONFIDENTIAL
                          2
                              –    ATTORNEY’S        EYES      ONLY”      receive   the    same    protections   as
                          3
                          4   “CONFIDENTIAL” information but is further limited in how it may be used or
                          5
                              disseminated. All information designated as “HIGHLY CONFIDENTIAL—
                          6
                          7   ATTORNEY’S EYES ONLY” shall be used solely for the purpose of this action,

                          8   and no person receiving such information shall, directly or indirectly, use, transfer,
                          9
                              disclose, or communicate in any way the information to any person other than those
                      10
                      11      specified in paragraph 7.3. Any other use is prohibited.
                      12
                                    5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                      13
                      14      failure to designate qualified information or items does not, standing alone, waive
                      15      the Designating Party’s right to secure protection under this Order for such
                      16
                              material. Upon timely correction of a designation, the Receiving Party must make
                      17
                      18      reasonable efforts to assure that the material is treated in accordance with the
                      19
                              provisions of this Order.
                      20
                      21      6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      22
                                    6.1    Timing of Challenges.       Any Party or Non-Party may mount a
                      23
                      24
                              challenge to the designation of material as “CONFIDENTIAL” at any time

                      25      consistent with the case scheduling order. Specifically, challenges made after the
                      26
                              final discovery cut-off will be deemed untimely.
                      27
                      28


   NOKES & QUINN                                                      - 10 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                          2
                              resolution process by providing written notice of each designation it is challenging
                          3
                          4   and describing the basis for each challenge. The written notice must comply with
                          5
                              the requirements of Local Rule 37-1. To avoid ambiguity as to whether a challenge
                          6
                          7   has been made, the written notice must recite that the challenge to confidentiality is

                          8   being made in accordance with this specific paragraph of the Protective Order. The
                          9
                              parties shall attempt to resolve each challenge in good faith and must engage in a
                      10
                      11      Pre-Filing Conference of Counsel as set forth in Local Rule 37-1 within 10 days
                      12
                              after the Challenging Party serves the written notice. In conferring, the Challenging
                      13
                      14      Party must explain in writing the basis for its belief that the confidentiality
                      15      designation was not proper and must give the Designating Party an opportunity to
                      16
                              review the designated material, to reconsider the circumstances, and, if no change
                      17
                      18      in designation is offered, to explain the basis for the chosen designation. A
                      19
                              Challenging Party may proceed to the next stage of the challenge process only if it
                      20
                      21      has engaged in this meet and confer process first.
                      22
                                    6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
                      23
                      24
                              court intervention, the parties shall formulate a written stipulation as set forth in

                      25      Local Rule 37-2. The Party seeking the change (“Challenging Party”) shall bear
                      26
                              the responsibilities of the moving party set forth in Local Rule 37-2. At the Rule
                      27
                      28      37-3 hearing on the Challenging Party’s motion, the Producing Party shall have the


   NOKES & QUINN                                                      - 11 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   burden of proving that the information in question is within the scope of protection
                          2
                              afforded by Fed. R. Civ. P. 26(c). Frivolous challenges by the Challenging Party,
                          3
                          4   and those made for an improper purpose (e.g., to harass or impose unnecessary
                          5
                              expenses and burdens on other parties) may expose the Challenging Party to
                          6
                          7   sanctions. All parties shall continue to afford the material in question the level of

                          8   protection to which it is entitled under the Producing Party’s designation until the
                          9
                              court rules on the challenge.
                      10
                      11      7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                      12
                                    7.1    Basic Principles. A Receiving Party may use Protected Material that is
                      13
                      14      disclosed or produced by another Party or by a Non-Party in connection with this
                      15      case only for prosecuting, defending, or attempting to settle this litigation. Such
                      16
                              Protected Material may be disclosed only to the categories of persons and under the
                      17
                      18      conditions described in this Order. When the litigation has been terminated, a
                      19
                              Receiving Party must comply with the provisions of section 13 below (FINAL
                      20
                      21      DISPOSITION).
                      22
                                    Protected Material must be stored and maintained by a Receiving Party at a
                      23
                      24
                              location and in a secure manner that ensures that access is limited to the persons

                      25      authorized under this Order.
                      26
                                    7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                      27
                      28      otherwise ordered by the court or permitted in writing by the Designating Party, a


   NOKES & QUINN                                                     - 12 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                              AMENDED STIPULATED PROTECTIVE ORDER
                          1   Receiving     Party   may        disclose   any      information   or   item   designated
                          2
                              “CONFIDENTIAL” only to:
                          3
                          4             (a) the Receiving Party’s Outside Counsel of Record in this action, as
                          5
                              well as employees of said Outside Counsel of Record to whom it is reasonably
                          6
                          7   necessary to disclose the information for this litigation (provided that no former

                          8   employees shall be shown documents prepared after the date of his or her
                          9
                              departure);
                      10
                      11                (b) the officers, directors, and employees (including House Counsel) of
                      12
                              the Receiving Party to whom disclosure is reasonably necessary for this litigation
                      13
                      14      (provided that no former employees shall be shown documents prepared after the
                      15      date of his or her departure);
                      16
                                        (c) Experts (as defined in this Order) of the Receiving Party to whom
                      17
                      18      disclosure is reasonably necessary for this litigation and who have signed the
                      19
                              “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                      20
                      21                (d) the court and its personnel;
                      22
                                        (e) court reporters and their staff, professional jury or trial consultants,
                      23
                      24
                              mock jurors, and Professional Vendors to whom disclosure is reasonably necessary

                      25      for this litigation and who have signed the “Acknowledgment and Agreement to Be
                      26
                              Bound” (Exhibit A);
                      27
                      28


   NOKES & QUINN                                                          - 13 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                                 AMENDED STIPULATED PROTECTIVE ORDER
                          1               (f) during their depositions, witnesses in the action to whom disclosure is
                          2
                              reasonably necessary and who have signed the “Acknowledgment and Agreement
                          3
                          4   to Be Bound” (Exhibit A), unless otherwise covered in subparagraphs 7.2(a)-(e) or
                          5
                              agreed by the Designating Party or ordered by the court. Pages of transcribed
                          6
                          7   deposition testimony or exhibits to depositions that reveal Protected Material must

                          8   be separately bound by the court reporter and may not be disclosed to anyone
                          9
                              except as permitted under this Stipulated Protective Order.
                      10
                      11                  (g) the author or recipient of a document containing the information or a
                      12
                              custodian or other person who otherwise possessed or knew the information.
                      13
                      14                  (h) fact witnesses subject to a proffer to the Court or a stipulation of the
                      15      parties that such witnesses need to know such information.
                      16
                                    7.3      Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES
                      17
                      18      ONLY” Information or Items. Unless otherwise ordered by the court or permitted
                      19
                              in writing by the Designating Party, a Receiving Party may disclose any
                      20
                      21      information or item designated “HIGHLY CONFIDENTIAL—ATTORNEY’S
                      22
                              EYES ONLY” only to:
                      23
                      24
                                          (a) the Receiving Party’s Outside Counsel of Record in this action, as

                      25      well as employees of said Outside Counsel of Record to whom it is reasonably
                      26
                              necessary to disclose the information for this litigation (provided that no former
                      27
                      28


   NOKES & QUINN                                                        - 14 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                               AMENDED STIPULATED PROTECTIVE ORDER
                          1   employees shall be shown documents prepared after the date of his or her
                          2
                              departure);
                          3
                          4            (b) Experts (as defined in this Order) of the Receiving Party to whom
                          5
                              disclosure is reasonably necessary for this litigation and who have signed the
                          6
                          7   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                          8            (c) the court and its personnel;
                          9
                                       (d) court reporters and their staff, professional jury or trial consultants,
                      10
                      11      mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
                      12
                              for this litigation and who have signed the “Acknowledgment and Agreement to Be
                      13
                      14      Bound” (Exhibit A);
                      15               (e) during their depositions, witnesses in the action to whom disclosure is
                      16
                              reasonably necessary and who have signed the “Acknowledgment and Agreement
                      17
                      18      to Be Bound” (Exhibit A), unless otherwise covered in subparagraphs 7.2(a)-(e) or
                      19
                              agreed by the Designating Party or ordered by the court. Pages of transcribed
                      20
                      21      deposition testimony or exhibits to depositions that reveal Protected Material must
                      22
                              be separately bound by the court reporter and may not be disclosed to anyone
                      23
                      24
                              except as permitted under this Stipulated Protective Order.

                      25               (f) the author or recipient of a document containing the information or a
                      26
                              custodian or other person who otherwise possessed or knew the information.
                      27
                      28


   NOKES & QUINN                                                     - 15 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1            7.4   Each person appropriately designated pursuant to paragraph 7.1(c) or
                          2
                              7.2(b) to receive information marked as “CONFIDENTIAL” or “HIGHLY
                          3
                          4   CONFIDENTIAL            –   ATTORNEYS’          EYES     ONLY”      shall   execute    a
                          5
                              “Acknowledgment and Agreement to Be Bound” in the form attached as Exhibit A.
                          6
                          7   If such person shall receive Designated Information from more than one Party, a

                          8   separate Written Assurance shall be executed for each set of Protected Information.
                          9
                              Counsel for the receiving party seeking to disclose Protected Information to a
                      10
                      11      person executing an “Acknowledgment and Agreement to Be Bound” shall be
                      12
                              named in the “Acknowledgment and Agreement to Be Bound,” and shall provide a
                      13
                      14      copy of the “Acknowledgment and Agreement to Be Bound” to counsel for the
                      15      Designating Party prior to disclosure of the Protected Information to the person
                      16
                              executing the “Acknowledgment and Agreement to Be Bound.” If a Party objects in
                      17
                      18      writing to such disclosure prior to disclosure, no disclosure shall be made until the
                      19
                              Party seeking disclosure obtains the prior approval of the Court or the objecting
                      20
                      21      Party.
                      22
                              8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                      23
                      24
                              IN OTHER LITIGATION

                      25               If a Party is served with a subpoena or a court order issued in other litigation
                      26
                              that compels disclosure of any information or items designated in this action as
                      27
                      28


   NOKES & QUINN                                                         - 16 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                                AMENDED STIPULATED PROTECTIVE ORDER
                          1   “CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL—ATTORNEY’S EYES
                          2
                              ONLY,” that Party must:
                          3
                          4            (a) promptly notify in writing the Designating Party. Such notification
                          5
                              shall include a copy of the subpoena or court order;
                          6
                          7            (b) promptly notify in writing the party who caused the subpoena or

                          8   order to issue in the other litigation that some or all of the material covered by the
                          9
                              subpoena or order is subject to this Protective Order. Such notification shall include
                      10
                      11      a copy of this Stipulated Protective Order; and
                      12
                                       (c) cooperate with respect to all reasonable procedures sought to be
                      13
                      14      pursued by the Designating Party whose Protected Material may be affected.
                      15            If the Designating Party timely seeks a protective order, the Party served
                      16
                              with the subpoena or court order shall not produce any information designated in
                      17
                      18      this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY’S
                      19
                              EYES ONLY” before a determination by the court from which the subpoena or
                      20
                      21      order issued, unless the Party has obtained the Designating Party’s permission. The
                      22
                              Designating Party shall bear the burden and expense of seeking protection in that
                      23
                      24
                              court of its confidential material – and nothing in these provisions should be

                      25      construed as authorizing or encouraging a Receiving Party in this action to disobey
                      26
                              a lawful directive from another court.
                      27
                      28


   NOKES & QUINN                                                       - 17 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
                          2
                              PRODUCED IN THIS LITIGATION
                          3
                          4             (a) The terms of this Order are applicable to information produced by a
                          5
                              Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
                          6
                          7   CONFIDENTIAL-ATTORNEY’S EYES ONLY.” Such information produced by

                          8   Non-Parties in connection with this litigation is protected by the remedies and relief
                          9
                              provided by this Order. Nothing in these provisions should be construed as
                      10
                      11      prohibiting a Non-Party from seeking additional protections.
                      12
                                        (b) In the event that a Party is required, by a valid discovery request, to
                      13
                      14      produce a Non-Party’s confidential information in its possession, and the Party is
                      15      subject to an agreement with the Non-Party not to produce the Non-Party’s
                      16
                              confidential information, then the Party shall:
                      17
                      18                   (1) promptly notify in writing the Requesting Party and the Non-Party
                      19
                              that some or all of the information requested is subject to a confidentiality
                      20
                      21      agreement with a Non-Party;
                      22
                                           (2) promptly provide the Non-Party with a copy of the Stipulated
                      23
                      24
                              Protective Order in this litigation, the relevant discovery request(s), and a

                      25      reasonably specific description of the information requested; and
                      26
                                           (3) make the information requested available for inspection by the
                      27
                      28      Non-Party.


   NOKES & QUINN                                                      - 18 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1               (c) If the Non-Party fails to object or seek a protective order from this
                          2
                              court within 14 days of receiving the notice and accompanying information, the
                          3
                          4   Receiving Party may produce the Non-Party’s confidential information responsive
                          5
                              to the discovery request. If the Non-Party timely seeks a protective order, the
                          6
                          7   Receiving Party shall not produce any information in its possession or control that

                          8   is subject to the confidentiality agreement with the Non-Party before a
                          9
                              determination by the court. Absent a court order to the contrary, the Non-Party
                      10
                      11      shall bear the burden and expense of seeking protection in this court of its Protected
                      12
                              Material.
                      13
                      14      10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      15            If a Receiving Party learns that, by inadvertence or otherwise, it has
                      16
                              disclosed Protected Material to any person or in any circumstance not authorized
                      17
                      18      under this Stipulated Protective Order, the Receiving Party must immediately (a)
                      19
                              notify in writing the Designating Party of the unauthorized disclosures, (b) use its
                      20
                      21      best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
                      22
                              the person or persons to whom unauthorized disclosures were made of all the terms
                      23
                      24
                              of this Order, and (d) request such person or persons to execute the

                      25      “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
                      26
                              A.
                      27
                      28


   NOKES & QUINN                                                       - 19 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                              AMENDED STIPULATED PROTECTIVE ORDER
                          1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                          2
                              PROTECTED MATERIAL
                          3
                          4         When a Producing Party gives notice to Receiving Parties that certain
                          5
                              inadvertently produced material is subject to a claim of privilege or other
                          6
                          7   protection, the obligations of the Receiving Parties are those set forth in Federal

                          8   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                          9
                              whatever procedure may be established in an e-discovery order that provides for
                      10
                      11      production without prior privilege review. Pursuant to Federal Rule of Evidence
                      12
                              502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                      13
                      14      of a communication or information covered by the attorney-client privilege or work
                      15      product protection, the parties may incorporate their agreement in the stipulated
                      16
                              protective order submitted to the court.
                      17
                      18      12.   MISCELLANEOUS
                      19
                                    12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                      20
                      21      person to seek its modification by the court in the future, and nothing in this
                      22
                              Protective Order shall be construed to prevent a Party from seeking such further
                      23
                      24
                              provisions enhancing or limiting confidentiality as may be appropriate.

                      25            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                      26
                              Protective Order no Party waives any right it otherwise would have to object to
                      27
                      28      disclosing or producing any information or item on any ground not addressed in


   NOKES & QUINN                                                         - 20 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   this Stipulated Protective Order. Similarly, no Party waives any right to object on
                          2
                              any ground to use in evidence of any of the material covered by this Protective
                          3
                          4   Order.
                          5
                                    12.3 Filing Protected Material. Without written permission from the
                          6
                          7   Designating Party or a court order secured after appropriate notice to all interested

                          8   persons, a Party may not file in the public record in this action any Protected
                          9
                              Material. A party wishing to file Protected Material with the Court shall seek leave
                      10
                      11      to file under seal in accordance with the procedures outlined in Local Civil Rule79-
                      12
                              5. For Protected Material attached to dispositive motions, the filing party must
                      13
                      14      show that “compelling reasons supported by specific factual findings outweigh the
                      15      general history of access and the public policies favoring disclosure.” Pintos v.
                      16
                              Pacific Creditors Assoc., 504 F.3d 792 (9th Cir. 2007). For Protected Material
                      17
                      18      attached to non-dispositive motions, a “good cause showing under Rule 26(c) will
                      19
                              suffice to keep sealed” the Protected Material.      Kamakana v. City & Cty. of
                      20
                      21      Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). In the absence of a challenge to the
                      22
                              designation of Protected Material as set forth above in Section 6, adherence to this
                      23
                      24
                              Protective Order shall constitute good cause to keep sealed properly designated

                      25      Protected Material attached to a non-dispositive motion.
                      26
                                    12.4 Waiver. No action taken in accordance with this Protective Order
                      27
                      28      shall be construed as a waiver of any claim or defense in the action or of any


   NOKES & QUINN                                                     - 21 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   position as to discoverability or admissibility of evidence. Neither the entry of this
                          2
                              Order nor the designation of any information as “Confidential,” or “Highly
                          3
                          4   Confidential—Attorney’s Eyes Only,” nor the failure to make such designation,
                          5
                              shall constitute evidence with respect to any issue in this action.
                          6
                          7         12.5 The Court retains the right to allow disclosure of any subject covered

                          8   by this stipulation or to modify this stipulation at any time in the interest of justice.
                          9
                                    12.6 The Parties cannot use or disclose any Protected Information in any
                      10
                      11      pretrial court proceeding that is open to persons not authorized to have access to
                      12
                              such Protected Information under the terms of this Order. This provision does not
                      13
                      14      limit the right of any of the Parties to submit any Protected Information to the Court
                      15      with an application to file it under seal as described above.
                      16
                              13.   FINAL DISPOSITION
                      17
                      18            Within 60 days after the final disposition of this action, as defined in
                      19
                              paragraph 4, each Receiving Party must return all Protected Material to the
                      20
                      21      Producing Party or destroy such material. As used in this subdivision, “all Protected
                      22
                              Material” includes all copies, abstracts, compilations, summaries, and any other
                      23
                      24
                              format reproducing or capturing any of the Protected Material. Whether the

                      25      Protected Material is returned or destroyed, the Receiving Party must submit a
                      26
                              written certification to the Producing Party (and, if not the same person or entity, to
                      27
                      28      the Designating Party) by the 60 day deadline that (1) identifies (by category,


   NOKES & QUINN                                                        - 22 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                               AMENDED STIPULATED PROTECTIVE ORDER
                          1   where appropriate) all the Protected Material that was returned or destroyed and
                          2
                              (2)affirms that the Receiving Party has not retained any copies, abstracts,
                          3
                          4   compilations, summaries or any other format reproducing or capturing any of the
                          5
                              Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                          6
                          7   archival copy of all court filings, even if such materials contain Protected Material.

                          8   Any such archival copies that contain or constitute Protected Material remain
                          9
                              subject to this Protective Order as set forth in Section 4 (DURATION).
                      10
                      11      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      12
                      13
                              Dated:       September 13, 2019           KAZEROUNI LAW GROUP APC
                      14
                      15                                                By:/s/ Matthew M. Loker (with consent
                                                                           Matthew M. Loker
                      16
                                                                        Counsel for Plaintiff
                      17                                                SHANNON SLOCUM
                      18
                              Dated:       September 13, 2019           NOKES & QUINN APC
                      19
                      20                                                By: /s/ Thomas P. Quinn, Jr.
                                                                           Thomas P. Quinn, Jr.
                      21
                                                                        Counsel for Defendant
                      22                                                EQUIFAX INFORMATION
                      23
                                                                        SERVICES, LLC

                      24
                      25
                      26
                      27
                      28


   NOKES & QUINN                                                      - 23 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
                          1   Dated:       September 13, 2019                JONES DAY
                          2
                                                                             By:/s/ Katherine A. Neben (with consent)
                          3
                                                                                Katherine A. Neben
                          4                                                  Counsel for Plaintiff
                                                                             EXPERIAN INFORMATION
                          5
                                                                             SOLUTIONS, INC.
                          6
                          7   Dated:        September 13, 2019               MUSICK PEELER & GARRETT LLP
                          8                                                  By: /s/ Donald E. Bradley (with consent)
                          9                                                     Donald E. Bradley
                      10
                                                                             Counsel for Defendant
                                                                             TRANS UNION, LLC
                      11
                      12      Dated:        September 13, 2019               MCGLINCHEY STAFFORD
                      13                                                     By: /s/ Dhruv Sharma (with consent)
                      14                                                        Dhruv Sharma
                      15
                                                                             Counsel for Defendant
                                                                             JP MORGAN CHASE BANK
                      16
                      17                                SIGNATURE CERTIFICATION
                      18            I, Thomas P. Quinn, Jr., attest that all other signatories concur in the contents
                      19      of this stipulated protective order and authorize me to affix their electronic
                      20      signatures to and file it with this court.
                      21      September 16, 2019                       /s/ Thomas P. Quinn, Jr.
                      22                                               Thomas P. Quinn, Jr.
                      23
                              PURSUANT TO STIPULATION (Dkt. 54), IT IS SO ORDERED.
                      24
                              Dated:        September 16, 2019.
                      25
                      26
                      27
                                                  ____________________________
                                                  Hon. Karen E. Scott
                      28                          United States Magistrate Judge


   NOKES & QUINN                                                           - 24 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                               AMENDED STIPULATED PROTECTIVE ORDER
                          1                                       EXHIBIT A
                          2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                          3         I, _____________________________________ [print or type full name], of
                          4   ________________________________ [full address], declare under penalty of
                          5
                              perjury that I have read in its entirety and understand the Stipulated Protective
                          6
                              Order that was issued by the United States District Court for the Central District of
                          7
                              California   on _________________ [date] in the case of Shannon Slocum v.
                          8
                              JPMorgan Chase Bank et., Case No. 8:19-cv-00620-JVS-KES. I agree to comply
                          9
                              with and to be bound by all the terms of this Stipulated Protective Order and I
                      10
                              understand and acknowledge that failure to so comply could expose me to sanctions
                      11
                              and punishment in the nature of contempt. I solemnly promise that I will not
                      12
                              disclose in any manner any information or item that is subject to this Stipulated
                      13
                      14      Protective Order to any person or entity except in strict compliance with the

                      15      provisions of this Order. I further agree to submit to the jurisdiction of the United
                      16      States District Court for the Central District of California for enforcing the terms of
                      17      this Stipulated Protective Order, even if such enforcement proceedings occur after
                      18      termination of this action.
                      19            I hereby appoint ______________________________________ [full name]
                      20      of _______________________________________ [full address and telephone
                      21      number] as my California agent for service of process in connection with this action
                      22      or any proceedings related to enforcement of this Stipulated Protective Order.
                      23            Date: ______________________________________
                      24
                                    City and State where sworn and signed: ___________________________
                      25
                                    Printed name: _______________________________
                      26
                                    Signature: __________________________________
                      27
                      28


   NOKES & QUINN                                                      - 25 –
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                                                             AMENDED STIPULATED PROTECTIVE ORDER
